 CARPENTER'S DISTRICT COUNCIL OF SOUTHERN COLORADO613Carpenter'sDistrictCouncil of Southern Coloradoand Its Local Union 362 (Pace Construction Com-pany)and Southern Colorado Prestress Company.Carpenter'sDistrictCouncil of Southern Coloradoand its Local Union 362 and Southern ColoradoPrestressCompany.Cases27-CC-513and27-CB-779January 28, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND' PENELLOOn June 28, 1974, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding.Thereafter,Respondents filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief. On January27, 1975, the Board issued an Order Reopening Rec-ord and Remanding Proceeding to Regional Directorfor Further Hearing for the purpose of taking furtherevidence relating to an 8(b)(1)(B) allegation in thecomplaint. On May 7, 1975, the Administrative LawJudge issued the attached Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Supplemental Decision in lightof the exceptions and briefs and has decided to af-firm the rulings, findings, and conclusions of the Ad-ministrative Law Judge and to adopt his recom-mended Order.'Like the Administrative Law Judge, we find thatthe Respondent Unions' picket line was for the pur-pose of inducing neutral employees not to performservices for their neutral employer and constitutedcoercion of that employer, thereby violating Section8(b)(4)(i) and (ii)(B) of the Act. Notwithstanding thefact that the picketing superficially satisfied the stan-dards described inSailors' Union of the Pacific, AFL(Moore Dry Dock Company),92 NLRB 547 (1950),,itis apparent from the fines thereafter imposed upon asupervisor and an employee of Prestress, the neutralemployer, for crossing that picket line that the Re-spondents were in fact, attempting to induce thePrestress personnel to cease work to force Prestressto cease dealing with Pace; if this were not so, therewould be'no basis for the fines.tIn the absence of exceptions thereto, the Board adoptspro formatheSupplemental Decision of the Administrative Law JudgeWith respect toBuilding and Construction TradesCouncil of New Orleans, AFL-CIO (Markwell andHartz, Inc.),155 NLRB 319 (1965), our dissentingcolleague is relying solely on his own views as statedin his dissent in that decision, which were directlycontrary to those of the Supreme Court inN.L.R.B.v.Denver Building & Construction Trades Council[Gould & Priesner],341 U.S. 675 (1951), which is stillthe law of the land. We adhere to the majority viewinMarkwell and Hartzand hold that in a disputewith the general contractor at a construction site theexisting rules concerning common situs picketing areapplicable; the "fact that picketing of a neutral gateat premises of a struck employer,may in proper cir-cumstances be lawful primary action, does not re-quire a like finding when a labor organization appliesdirectpressure upon secondary employers engagedon a common situs."(Markwell and Hartz, Inc., supraat 325, emphasis in original.)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents Carpenter's District Councilof Southern Colorado and its Local Union 362,Pueblo, Colorado, their officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order.MEMBER FANNING, dissenting and concurring:Idissent from the conclusion of the majority thatRespondents, by picketing the Grand Avenue projecton May 1 and 2, and by fining Prestress' foreman,Stanko, and its employee, Turner, violated Section8(b)(4)(B) of the Act, or that they violated Section8(b)(1)(A) by fining Turner.Pace Construction Co. is a general contractor en-gaged in erecting a building known as the Grand Av-enue project. Southern Colorado Prestress Companyhas a subcontractor relationship with Pace to installthe concrete panels which form the shell of the build-ing.On March 21, 1973,2 Pace employees staked outcorners for exacavation at the project, and the exca-vation was later carried out by another subcontrac-tor. Pace personnel next worked for about an hour atthe project on April 4, setting corners for footingsand, on April 8, they worked briefly at the projecterecting an advertising sign. Between April 8 andMay 4, Pace employees did not work at the project,and Pace had no materials, tools, or equipmentstored there.2All dates are in 1973, except where otherwise noted222 NLRB No. 104 614DECISIONSOF NATIONALLABOR RELATIONS BOARDOn April 27, Respondents' pickets first appearedat the project. Respondents were attempting to se-cure a labor agreement with Pace, and admittedlyhad no dispute with any other employer at the proj-ect.The picket signs stated that Pace had no agree-ment with the Carpenters.On May 4, Pace resumed work at the project, andremained there more or less continuously until thecompletion of the project (around- September 28). Inthemeantime, Pace and Respondents had reachedan agreement, and the pickets were 'removed fromthe project on May 16.The picketing alleged to be unlawful herein tookplace on May I and 2, when Prestress employeeswere erecting the panels. During these 2 days, therewere no Pace personnel at the project, save two orthree visits on both May 1 and 2 by Leonard Pace toobserve the progress of the work, each visit lasting 10to 15 minutes.On May 1, a picket remained at the site from 8a.m. until 4:30 p.m., while Prestress employees wereworking. Although no words were spoken betweenthe- employees and the picket, Bernard Robinson, abusiness representative of Respondent Council, aswell as financial secretary of Respondent Local, andanother person spent about 30 minutes at the project,taking pictures of the Prestress crew at work and ofthe equipment. On May 2, Robinson picketed forabout 1-1/4 hours in the morning, until he was re-lieved by the regular picket. At the time Robinsonwas picketing, Prestress' foreman, Stanko, a memberof the Carpenters, asked Robinson what the problemwas. Robinson replied that he could not talk to himwhile picketing, but that he would meet with Stankoat the union hall at 4:30 p.m. if Stanko liked. Stankodid not meet with him.On June 13, Robinson filed charges with Respon-dent Council alleging that Prestress' foreman, Stan-ko, and its employee, Turner (also a Carpentersmember), had violated Respondent Council's consti-tution by crossing the picket line set up against Pace.These charges were served on Stanko and Turner onJune 26, and trial was set for July 28. By letters datedNovember 27, Respondent Council informed Stankoand Turner that each had been found guilty, andfined $50.Although the Administrative Law Judge foundthat theMoore Dry Dock 3criteria for common situspicketing had been met, citing other evidence, in-cluding Robinson's picketing on May 2, the taking ofpictures of Prestress' crew and equipment, the finingof Stanko and Turner, and the fact that Respondentsdid not ask Pace to sign an agreement before picket-ing, he found that the object of the picketing was toenmesh neutral employers and employees in theirdispute with. Pace. He thus found the picketing onMay I and 2 to be in violation of Section 8(b)(4)(i}and (ii)(B). He further found that the fining of Stan-ko and Turner for crossing the picket line was inviolation of Section 8(b)(4)(i) and" (ii)(B), regardlessof the fact that-the disciplinary action was initiatedafter Prestress had fulfilled its contract with Pace, asthe"cease doing business" element of Section8(b)(4)(b) embraces prospective, as well as existing,business relationships. As the fining of Turner was infurtherance of Respondents' unlawful secondaryboycott activities, the Administrative Law Judge alsofound it to be in violation of Section 8(b)(1)(A).Iagree with the Administrative Law Judge thatRespondents' actions met with'theMoore Dry Dockstandards. This being so, I would dismiss the com-plaint herein.-My reasons for making such a finding under cir-cumstances such as those found herein are fully ex-plicated in the dissent inMarkwell & Hartz, Inc.,4which I joined. As iterated in that dissent, where theprimary object of-a'union's picketing is the generalcontractor on a construction project, and a subcon-tractor is performing work on the project which isdirectly related to the normal operations of the gen-eral contractor, the union has a right to appeal di-rectly to the employees of the subcontractor to honorthe picket line. In the instant case, I find that thework performed by Prestress is, by reason of thatCompany's subcontractual relationship with Pace, ageneral contractor, directly related to Pace's normalbusiness operation; and, accordingly that the Car-penters had the right to appeal directly to the em-ployees of Prestress to honor the picket line at thePace project. This being so, Respondent's picketingon May 1 and 2, and the fining of Stanko and Turnerin furtherance of their appeal to honor the picketline, do not constitute violations of Section 8(b)(4)(B)or 8(b)(1)(A) of the Act.Accordingly, I would dismiss the complaint in itsentirety.'3Sailors' Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB547 (1950).4 155 NLRB 319, 330 (1965), see also the dissent inLocal 252, Sheet MetalWorkers' International Association, AFL-CIO (S L Miller, Inc),166 NLRB262, 264 (1967)5 1 concur in thepro formaadoption of the Administrative Law Judge'sSupplemental DecisionDECISIONSTATEMENT OF THE CASE .RICHARD J. BOYCE, Administrative Law Judge: This mat-ter was heard before me in Pueblo, Colorado, on April 30 CARPENTER'S DISTRICT COUNCIL OF SOUTHERN COLORADO615and May 1, 1974. The charge in Case 27-CC-513 was filedJuly 20, 1973, by Southern Colorado Prestress Company(herein called Prestress). That in Case 27-CB-779 was filedby Prestress July 27, 1973, and amended January 11, 1974.The consolidated complaint issued October 23, 1973, wasamended November 8 and during the hearing, and allegesthat Carpenters District Council of Southern Colorado anditsLocal Union No. 362 (herein jointly called Respon-dents, and severally called Respondent Council and Re-spondent Local) have violated Section 8(b)(1)(A) and (B)and 8(b)(4)(B) of the National Labor Relations Act, asamended.The parties were given opportunity at the hearing to in-troduce relevant evidence, examine and cross-examine wit-nesses, and argue orally. Briefs were filed for the GeneralCounsel, Respondent, and Prestress.1. ISSUESThe issues are whether one or both of Respondents, bypicketing the so-called Grand Avenue project on May 1and 2, 1973, and thereafter prosecuting internal discipli-nary proceedings against two members, Lawrence Stankoand Paul Turner, both employed by Prestress, for workingbehind the picket line, violated Section 8(b)(1)(A) and (B)and 8(b)(4)(B) of the Act.II. JURISDICTIONThe conduct in question arose out of the construction ofan office building on Grand Avenue in Pueblo, Colorado.The general contractor on the project, and the primary dis-putant as that term is used in the context of Section8(b)(4)(B), was Pace Construction Company (herein calledPace). Prestress, a neutral to the dispute between Pace andRespondents, was a sub-contractor on the Grand Avenueproject, responsible- for installing precast concrete panelscomprising the outer shell of the building.Pace is headquartered in Pueblo, Colorado, engaged ingeneral construction contracting. The value of its contracton the Grand Avenue project was $95,000. In the year be-fore hearing, Pace purchased $90,000 in materials and sup-plies from King Lumber Co., of Pueblo, approximately$67,500 of which had come to King Lumber directly fromoutside Colorado.Prestress is a Colorado corporation headquartered inColorado Springs, engaged in the manufacture and sale ofconcrete building materials, and in the erection of struc-tures made from those materials. The value of its subcon-tract on the Grand Avenue project was $18,000. Prestressannually ships to and receives from points directly outsideColorado goods and materials valued in excess of $50,000.Both Pace and Prestress are persons engaged in and af-fecting commerce within the meaning of Sections 2(1), (6),and (7) and 8(b)(4)(B) of the Act. Prestress in addition is anemployer engaged in and affecting commerce within themeaning of Section 2(2), (6), and (7).tions within the meaning of Section2(5) of the Act.IV. THE ALLEGEDUNFAIR LABOR PRACTICESA. The EvidenceWork began on the Grand Avenue project March 21,1973,!when Leonard Pace, who is the president of Pace,and a Pace employee staked out corners for purposes ofexcavation. This took about an hour. Excavation was doneby a subcontractorsometimebetween March 21 and April4.Pace personnel next worked on the site April 4, whenLeonard Pace and three employees set the corners for pur-poses of footings. This likewise took about an hour. Foot-ings were poured by a subcontractor between April 4 andabout April 8. Pace personnel next worked on the siteabout April 8, installing an advertising sign identifyingPace asthe general contractor. This took a matter of min-utes. Pace did not again do work on the site until Prestresshad completed its subcontract.Prestress fulfilled its contract to erect the concrete shellof the building on May 1 and 2. To accomplish this, thePrestress crew worked from 6:30 a.m. to 5:30 p.m. on May1, and from 6 a.m. to 9:30 p.m. on May 2. Shortly before,working 8-hour days on a nearly identical Pace project inPueblo (the Main Street project), Prestress required 3-1/2days. Other than two or three visits to the project by Leo-nard Pace on both May 1 and 2, each visit lasting 10, to 15minutes, there were no Pace personnel on the site either ofthose days. Nor were there,-Pace tools, materials, or proper-ty of any kind. The techniques used by Prestress are suchthat it would not have been feasible for Pace or any othercontractor to have attempted work on the project whilePrestress was there.Pace resumed'work on the project May 4, when its em-ployees grouted and caulked the concrete panels of theouter shell as a weatherproofing measure. Pace remained atthe site more or less continuously thereafter, doing the var-ious things necessary to convert,a hollow shell into a fin-ished building. The project was completed about Septem-ber 28.Carpenter pickets appeared at both the Grand Avenueand Main Street projects April 27. They remained at bothsites untilMay 16, when an accommodation was reachedbetween Leonard Pace and Bernard Robinson,a businessrepresentative of Respondent Council as well as the finan-cial secretary of Respondent Local. The decision to pickethad been made by Robinson, with the concurrence of thepresident of Respondent Council. The lone picketer at theGrand Avenue project was paid from the funds of Respon-dent Local, which had been allocated by the local's execu-tive committee.2 The picket sign at the Grand Avenue proj-ect carried this legend: "Pace Construction Co. does nothave an agreement with Carpenters Union." The,purposeof the picketing, according to Robinson, was tosecure alabor-agreement with Pace. Robinson admitted that Re-III.LABORORGANIZATIONSRespondents jointly and severally are labor organiza-1All dates are 1973'These circumstances compel the conclusion, despite Respondents' asser-tions that Respondent Local had no part in it, that the picketing was anointventure of Respondent Local and Respondent Council. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDspondents had no dispute with Prestress. There was nocommunicationbetween Respondents and Pace beforepicketingbegan.3Prestress had completed its work on the Main Street pro-ject before the April 27 onset of picketing. On May 1,Prestress'first day on the Grand Avenue project, picket-ing beganat 8 a.m.-about 90 minutes after Prestress hadstarted-continuing until 4:30 p.m. No words were ex-changed between Prestress personnel and the picketer. OnMay 2, Robinson himself began picketing at about 6:45a.m.-45 minutes after Prestress had started. Robinson wassupplanted by the regular picketer at 8 a.m., who remaineduntil 4:30 p.m. As previously mentioned, Prestress stayedon the site May 1 until 5:30 p.m. and May 2 until comple-tion at 9:30 p.m. While Robinson was picketing May 2,Lawrence Stanko,Prestress'erection foreman on the job,asked him what the problem was. Robinson replied that hecould not talk to Stanko while carrying a picket sign, butthat, if Stanko wanted to talk to him, he should meet Rob-inson atthe union hall that evening at 4:30. Stanko did notgo to the hall, and there was no other communication be-tweenPrestresspersonnel and Respondents at the time.Two of those working for Prestress on the Grand Ave-nue project May 1 and 2 were members of RespondentLocal. One, Erection Foreman Stanko, had power to hireand fire, so was a supervisor within the meaning of the Act.The other, Paul Turner, a welder/carpenter,was an em-ployee. The morning of May 1, Robinson and a compan-ion spent about 30 minutes at the site, taking pictures asevidence that Stanko and Turner were working behind apicket line. Thepictures depict the picketer standing near aPrestress crane, and the crew at work.On June 13, Robinson filed charges with RespondentCouncil alleging that Stanko and Turner had violated sec-tion 55, paragraph A-10, of Respondents' constitution,which prohibits members from working behind a picketline authorized by any subordinate body of the UnitedBrotherhood of Carpenters. The charges stated, amongother things, that "a Carpenter picket had been placed onthis project . . . protesting the General Contractor, PaceConst. Co." and that Stanko and Turner were "employedby Southern Colorado Prestress, a sub-contractor." By let-ters dated June 26, Respondent Council served the chargeson Stanko and Turner. The letters set trial for July 28 atthe hall of Respondent Local in Pueblo. By letters datedNovember 27, Respondent Council informed Stanko andTurner that each had been' found "guilty as charged" andfined $50, remittance to be made to Respondent Council.The parties are in disagreement whether there was a no-3A Laborers local had been picketing the Grand Avenue project, protest-ing the lack of an agreement with Pace, for 2 or 3 weeks before April 27That picketing ceased when the Carpenters began. Council for the GeneralCounsel, in his brief, argues among other things that Respondents' picketingwas in furtherance of the Laborers dispute with Pace-indeed, that Respon-dents "had no dispute with Pace" on the critical dates-and therefore thatRespondents' picketing "cannot constitute a legitimate primary objective "While the record suggests some degree of coordination between the Labor-ers and Respondents,there is no warrant for concluding that Respondents'role was purely a sympathetic one Moreover, 5(a) of the General Counsel'scomplaint alleges that"at all times material herein,Respondent has had alabor dispute with Pace."4 The picketer apparently stood beside the crane solely for the purposes ofthe pictures,generally walking the outer perimeter of the premises.strike agreement between Prestress and Respondents at thecritical time, the General Counsel andPrestresscontendingthat there was, Respondents that therewas not.R. G. Tal-ley,Prestress's generalmanager,testified of three laboragreementsbinding between Prestress and Respondents.One, a one-page document dated November 1, 1972, andwithout expiration date, contains this clause:There shall be no strike or lockout pending any dis-pute being investigated and all peaceablemeans takento bring about a settlement.This document names as partiesPrestress'parent compa-ity,Prestressed Concrete of Colorado, Inc., and Respon-dents' parent organization, United Brotherhood of Carpen-ters and Joiners of America. It was executed by a vicepresident of the parent company and the general presidentof the United Brotherhood. It nowherementions Prestress,nor is there evidence otherwise, either inside or outside thedocument, apart from Talley's witness-stand opinion, tosuggest that the parent company bound anyone but itselfby signing it. Talley had nothing to do withits negotiation.A second agreement binding between Prestress and Re-spondents, in Talley's opinion, is a form document entitled"Carpenters District Council of Southern Colorado Build-ing Agreement," and purporting to be effective from May1,1972, to April 30, 1975. This document, under articleXIII, Contractual Disputes, contains these provisions:Section 4-The Board of Adjustment is empoweredto hear and decide disputes growing out of the inter-pretation and application of this agreement and shallnot engage in negotiations for changes or amendmentsto this Agreement, wage rates, hours of work or work-ing conditions.Section 5-The parties agree there shall be nostrike,work stoppage, slowdown, lockout or other in-terruption of the continuity of the work in progressduring the life of this Agreement unless a partyrefusesto abide by or to implement the majority decision ofthe Board of Adjustment.This document not only is unsigned, but nowhere identifiesany employer party to it. The tenor of Talley's testimony isthat the one-page agreement, above, incorporates it by ref-erence.The incorporatinglanguage, inhis opinion, is this:The Companyagrees to recognizethe jurisdictionalclaimsof the United Brotherhood of Carpenters andJoiners of America, to work the hours, pay the wagesand fringe benefitsand observe the lawful workingconditions (including lawful union shopagreements)established' or agreed upon by the United Brother-hood of Carpenters and Joiners of America and therecognizedagency of the locality in which any work ofthe Companyis beingdone, with respect to journey-men carpentersemployed by the Company.A third agreement in effect, according to Talley, also byincorporation from the one-page agreement, is a form doc-ument bearing the title "Carpenters Building Construction1972-1975 Agreement, United Brotherhood of Carpentersand Joiners of America, Carpenters District Council ofSouthern Colorado." It purports to havethe same effectivedate and many of the same provisions as the document just CARPENTER'S DISTRICT COUNCIL OF SOUTHERN COLORADO617described, and, like that document, is neither signed noridentifies any employer-parties.Unlike the other docu-ment, however, it does not contain a no-strike clause.Respondents' Robinson testified that, in his view, therewas no labor agreement between Prestress and Respon-dents at the critical time. He did admit, however, as a trus-tee of Respondents' pension, health benefit, and appren-ticeship trust funds, that Prestressmade the standardcontributions to those funds, and that it would have beenimproper for the trusts to receive those contributions un-less Prestress were signatory to "some type of written docu-ment as pertaining to trust funds." 5B. Analysis1.The picketingThe Board'sMoore Dry Dockdecision 6 sets forth certaincriteria for common situs picketing which, if met, create apresumption of picketing legality for purposes of Section8(b)(4)(B). Those criteria are:1.The picketing must be limited to times when the situsof the primary dispute is located at the premises of thesecondary person.2.The primary disputant, at the time of the picketing,must be engaged in its "normal business" at the situs,3.The picketing must be limited to places reasonablyclose to the situs of the primary dispute.4.The picketing must clearly disclose that the dispute iswith the primary disputant.The General Counsel, relying mainly on the neutralPrestress' solitary presence on the site except for LeonardPace's few brief visits, contends that the picketing of May Iand 2 did not meet all of these criteria. Absence of theprimary disputant from the site unquestionably is an im-portant factor. As is stated inCarpenters District Council ofMilwaukee County and Vicinity of the United Brotherhood ofCarpenters and Joiners of America (Farmers and MerchantsBank of Menomonee Falls),196 NLRB 487, 490 (1972):Continued picketing at a common construction sitefor an extended period of time when the union knowsthat the primary employer is absent from the site forreasons unconnected with the picketing violates two oftheMoore Dry Dockcriteria; namely, that commonsitus picketing, to be lawful, must be limited to timeswhen the situs of the dispute is located on the second-ary employer's premises and when the primary em-ployer is engaged in its normal operations at the site.But, absence of the primary disputant during picketing isnot conclusive of the issue. Rather, the totality of circum-stances must be evaluated. As the above-quoted languageindicates, for instance, the Board is likely to, find the "nor-mal business" and other criteria to be met, notwithstandingabsence of the primary, when that absence is connected5 Sec. 302 of the Act, outlawing the delivery of money and other things ofwith the picketing in question.See alsoPlumbers LocalUnionNo. 307, AFL-CIO, (ZimmermanPlumbing andHeating),149 NLRB 1361 (1964);International Brother-hood of ElectricalWorkers, Local 861 (Brownfield Electric,Inc.),145 NLRB 1163 (1964);Local 3,International Broth-erhood of Electrical Workers AFL-CIO, (New Power Wire &Electric Corp.),144 NLRB 1089 (1963). Other factors givenweight include the duration and permanence of the ab-sence,whether the primary continued to store tools andmaterials at the site, whether representatives of the primaryvisited thesite duringthe absence, etc. See, in addition tothe casesjust cited,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, Local 323 (Indian River Electric, Inc.),206 NLRB 377 (1973);Local 25, International Brotherhoodof ElectricalWorkers, (Eugene lovine, Inc.),201 NLRB 531(1973);International Union of Operating Engineers, Local675 (Industrial Contracting Co.),192 NLRB 1188 (1971);Painters District Council No. 20 (Uni-Coat Spray Painting,Inc.),185 NLRB 930 (1970);United Steelworkers of Ameri-ca, AFL-CIO, and Local 6991 United Steelworkers of Amer-ica,AFL-CIO (Auburndale Freezer Corp.),177 NLRB 791(1969).In the General Counsel's favor, it cannot be said that thepresent picketing occasioned Pace's May 1 and 2 absencefrom the site. Nor did Pace store tools and materials on thesite. In Respondent's favor, on the other hand, Pace previ-ously had performed work on the site and was to resumepromptly upon completion by Prestress of its subcontract.Further, Leonard Pace visited the site several times May Iand 2, presumably to check progress to assist him in sche-duling that resumption.The question, obviously, is close. Of the cases cited, thatmost in point isLocal 25, Electrical Workers, supra.In thatcase, the primary disputant, an electrical subcontractor,worked at the site December 29 and January 3 to 7, 21, and24. The union picketed the site December 21 to 23, 28, and29 and January 3 to 24. Picketing thus began before theprimary's first appearance on the site and occurred on anumber of days that the primary was absent. On 3 of thosedays-December 21 and January 19 and 20-neutrals wereon the site. There is no indication that the picketing occa-sioned the primary's absence on those 3 days, or that theprimary then had tools or materials on the site. The prima-ry, however, was to resume work as soon as certain workby other contractors was done. The Board, reasoning that"the absence of the primary employees was plainly tempo-rary," that the primary disputant's work "remained in anuncompleted state," that the primary's work depended"upon completion of certain other basic constructionwork," and that neither the primary nor the union could becertain in advance when the primary would be able to re-sume work at the site, concluded that the picketing at alltimes comported withMoore Dry Dock.The reasoning ofEugene Iovine, Inc.seems almost equal-ly applicable to the present case. It would appear, there-fore, that Respondents' picketing satisfied theMoore DryDockcriteria .7 But even sb, the question remains whethervalue from employers to unions, exempts fringe benefit contributions pur-' Local 542, International Union of Operating Engineers (AFL-CIO) (Pad-suant to written agreement.dock Pool Bldrs ),209 NLRB 377 (1974), andPainters District Council No 386Sailors' Union of the Pacific; AFL (Moore Dry Dock Co), 92 NLRB 547Brotherhood of Painters, Decorators and Paperhangers of America, AFL-CIO(1950)Continued 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere is evidence otherwise to overcome the attendant pre-sumption of picketing legality. As the Board stated inNortheasternWashington-Northern Idaho Building and Con-structionTrades Council,152 NLRB 975, 980 (1965):While literal compliance with the standards ofMooreDry Dockmay indicate the primary nature of commonsitus picketing, we have held that such an inference isnot conclusive but may be negatived by other relevantevidence disclosing the Respondents' true objective tobe to enmesh neutral employers and employees in itsdispute with the primary employer.There is such evidence in the present case. Respondentsdisclosed an objective of enmeshing the neutral Prestresson May 1 and 2 by the totality of their fining Stanko andTurner for working behind the picketline thosedays; theirtaking picturesMay 1 of the picketer standing next toPrestress's crane and of the Prestress crew at work(Build-ing & Construction Trades Council of Fond du Lac County,168 NLRB 606, 610 (1967); and Bernard Robinson's pick-eting for over an hour early on May 2, until the regularpicket arrived at the regular time. Perhaps further indica-tive of a secondary object was Respondents' failure to askthat Pace enter into negotiations or sign a labor agreementbefore the start of the picketing.Local Union# 469of theUnited Association of Journeymen & Apprentices of thePlumbing & Pipe Fitting Industry of the United States andCanada, AFL-CIO (Hansberger Refrigeration & ElectricCo.), 135 NLRB 492 (1962). It consequently must be con-cluded that the picketing on May I and 2 violated Section8(b)(4)(i) and (ii)(B).8(Edgewood Contracting Co),153NLRB 797 (1965), cited by the GeneralCounsel in support of a contrary conclusion,are distinguishable in degreefrom the present case In the former, the Board concluded that the unionwas under a duty to ascertam if the primary was on the premises because ofthe predictably substantial lapse between phases of pool construction Thepresent record does not establish any comparable predictability, rather, be-cause of variations in Prestress'speed from job tojob, the contrary inEdgewood Contracting,there likewise was total predictability in the hoursthe primary's employees worked8The complaint alleges that the picketing violated Sec 8(b)(l)(A) as wellas 8(b)(4)(B) Since the facts of the picketing present a classic situationcognizable under Sec.8(b)(4)(B),itwould seem doubtful that the situationwouldfallwithin the additional purview of Sec 8(b)(1)(A)CfJ L AllenCompany,199 NLRB 675 (1972),Brady-Hamilton StevedoreCompany,198NLRB147 (1972)Regardless,it is concluded in the present circumstancesthat the determination in the 8(b)(4)(B) sense is dispositive of the picketingissue for all purposesunder the Act.9 Contrary toRespondents'assertion that RespondentLocal had no partin the fines,it is concluded that both Respondents were responsible. Al-though Respondent Council was the nominal forum for their assessment,jurisdiction over Stanko and Turner was based on their membership inRespondent Local,the fines derived from their failure to honor a picket linejoint-ventured by both Respondents, out of charges filed by Bernard Rob-inson,an official of both,and the trial leading to the fines was held in afacility of Respondent LocalRespondents'contention is without merit that consideration of the meritsof the fine issues is precluded by the 6-month limitation period of Sec 10(b)The notifications of guilt and imposition of the fines,i.e, the operative factsmost central to those issues,did not occur until November 27, which waswell within 6 months of the charge raising the issues.SeeCommunicationsWorkers of America, Local 9511 (Pacific Telephone & Telegraph),188 NLRB433 (1971);International Association of Machinists and AerospaceWorkers,AFL-CIO, et al (Union Carbide Corp),180 NLRB 875 (1970).10N L R B v. Florida Power and Light Company,417 U S 790 (1974)2.The fines 98(b)(4)(B):Stanko and Turner were employed by Pres-tress, a neutral to the dispute between Respondents andPace. Respondents nevertheless fined them for working be-hind the picket line May I and 2. By so doing, Respon-dents induced or encouraged Stanko and Turner to with-hold their serviceswithin themeaning of Section8(b)(4)(i)(B), regardless of the legality of the underlyingpicketing.Carpenters and Joiners of America Local 1620(DavidM. Fisher Construction Company.),208 NLRB 94(1975);Bricklayers and Stone Masons' Union, Local No. 8(CaliforniaConcrete Systems),180 NLRB 43 (1964). SeealsoLocal 252, Sheet Metal Workers'InternationalAssocia-tion(S.L.Miller, Inc.),166 NLRB 262 (1967), andBrick-layers and Masons Local No. 2 (Weidman Metal Masters),166 NLRB 117 (1967).Itmakes no difference, for purposes of Section8(b)(4)(B), that the disciplinary proceedings against Stankoand Turner were initiated after Prestress had fulfilled itscontract with Pace on the Grand Avenue project. The"cease doing business"element of Section 8(b)(4)(B) em-braces prospective as well as existing business relation-ships, and does not require that the company-party to theprimary dispute even be known at the time of the unionconduct in question.Amalgamated Lithographers of Ameri-ca Local No. 17 (The Employing Lithographers),130 NLRB985, 990-991 (1961).The picketing on May 1 and 2 having violatedSection8(b)(4)(ii)(B), the fines,as an adjunct of the picketing, alsoviolated that section.8(b)(1)(A):Generally, union disciplinary action againstmembers does not violate Section 8(b)(1)(A), because ofthat section's proviso that it "shall not impair the right of alabor organization to prescribe its own rules with respect tothe acquisition or retention of membership therein." SeegenerallyN.L.R.B. v. Allis-ChalmersManufacturing Co.,388 U.S. 175 (1967). The proviso, however, does not conferupon a union unbridled license to mete out internal sanc-tions. In the present case, Turner's fine being a part of andin furtherance of Respondents' unlawful secondary boy-cott activities,there are overriding considerations. Thatfine accordingly violated Section 8(b)(1)(A).Carpenters andJoiners of America Local 1620 (David M. Fisher Construc-tionCo.),208 NLRB 94 (1974). The scope of Section8(b)(1)(A) being explicitly limited to "employees," Stanko'sfine necessarily did not violate that section.10The General Counsel additionally argues an 8(b)(l)(A)violation on the theory that a no-strike clause would havebeen breached had the Prestress crew honored the picketline, bringing Turner's fine within the prohibition ofLocal12419 International Union of District 50, United Mine Work-ers (National GrindingWheel Co.),176 NLRB 628 (1969).This argument fails for the simple reason that the GeneralCounsel failed his burden of proving the existence of sucha clause. It cannot be found, from the jumble of inconclu-siveand not altogether consistent "agreements" andTalley's opinion and hearsay testimony concerning them,that a no-strike clause was in effect May l and 2.111 iThis is not to disparage Talley's sincerity under oath,but his compe-tence to testify probatively of the existence of a no-strike clause CARPENTER'S DISTRICT COUNCIL OF SOUTHERN COLORADO619Robinson's admission that Prestress had to have been sig-natory to "some kind of written document" for purposes offringe contributions does not give rise to useful inference inthis regard. As the court observed inHinson v. N.L.R.B.,428 F.2d 133, 139 (C.A. 8, 1970):The reference in Section 302(c)(5)(B) to a "writtenagreement with the employer" does not comprehendsolely a collective bargaining agreement to the exclu-sion of any other possible written agreement. A trustfund agreement separate and apart from the collec-tive-bargaining agreement would surely satisfy thestatutory prerequisite.But even acceptingTalley's dubious testimony that theone-page agreement of the parent corporation, with its no-strike clause, is binding on Prestress and incorporates an-other document containing yet another no-strike clause,there is the insoluble problem of divining which of the twoclauses governed the situation in question. They are mark-edly different in substance. That in the one-page docu-ment, although ambiguous, perhaps is broad enough tocover that situation. That in the latter document, however,only bars strikes in connection with contract-interpretationdisputes between the contracting parties, not those in sup-port of disputes with outside parties. SeeInternational As-sociationof Machinists Lodge 284 (Morton Salt Co.),190NLRB 208 (1971);Washington-BaltimoreNewspaper Guild186 NLRB 877, 883-884 (1970);National GrindingWheelCo., supra,176 NLRB at 629-630.8(b)(1)(B):The Supreme Court stated inN. L. R. B. v.Florida Power and Light Co.,417 U.S. 790 (1974):Both the language and the legislative history of Sec-tion 8(b)(1)(B) reflect a clearly focused congressionalconcern with the protection of employers in the selec-tion of representatives to engage in two particular andexplicitly stated activities, namely collective bargain-ing and the adjustment of grievances. . . . The con-clusion is thus inescapable that a union's discipline ofone of its members who is a supervisory employee canconstitute a violation of Section 8(b)(1)(B)_only whenthat disciplinemay adversely affect the supervisor'sconduct in performing the duties of, and acting in hiscapacity as, grievance adjuster or collective bargaineron behalf of the employer.Respondent's firing of Stanko, a supervisor, plainly didnot come within the-prohibition of Section 8(b)(1)(B) asthus defined. That portion of the complaint consequently iswithout ment.CONCLUSIONS OF LAW1.By picketing the Grand Avenue project May 1 and 2,1973, as found herein, Respondents engaged in an unfairlabor practice within the meaning of Section 8(b)(4)(1) and(ii)(B) of the Act.2.By fining Paul Turner, as found herein, Respondentsengaged in an unfair labor practice within the meaning ofSection 8(b)(4)(i) and (ii)(B) and 8(b)(1)(A) of the Act.3.By fining Lawrence Stanko, as found herein, Respon-dents engaged in an unfair labor practice within the mean-ing of Section 8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.5.Neither of Respondents violated the Act in any othermanner.REMEDYTo effectuate the policies of the Act, it is'recommendedthat Respondents each be ordered to cease and desist fromthe unfair labor practices found and to take the affirmativeaction set forth below in the recommended Order.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER12Carpenters District Council of Southern Colorado anditsLocal Union No. 362, their officers, agents, and repre-sentatives, shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging any individ-ual employed by Southern ColoradoPrestressCompany,or by any other person engaged in commerceor in an in-dustry affecting commerce, to engage in a strike or refusalin the course of his employment, to use, manufacture, pro-cess, transport, or otherwise handle or work on any arti-cles,materials, or commodities, or to refuse to perform anyother services where an object thereof is to force or requireSouthern Colorado Prestress Company, or any other per-son, to cease using, handling, or otherwise dealing in theproducts of any other producer, processor, or manufactur-er, or to cease doing business with Pace Construction Com-pany.(b)Threatening, coercing, or restraining Southern Colo-rado Prestress Company, or any other person engaged incommerce or in an industry affecting commerce, where anobject thereof is to force or to require Southern ColoradoPrestress Company, or any other person, to cease doingbusiness with Pace Construction Company.(c)Fining members because said memberspersist intheir lawful right to continue working for an employer withwhom Respondents have no labor dispute.2.Take the following affirmative action:(a)Rescind the fines they levied against Lawrence Stan-ko and Paul Turner and expunge from their records allreferences thereto; and so advise the International Brother-hood of Carpenters and Joiners of America.(b)Reimburse Lawrence Stanko and Paul Turner forany sums paid by them pursuant to saidfines,togetherwith interest thereon at the rate of 6 percent per annum;and advise them in writing that thefineshave been res-cinded, that the records thereof have been expunged, andiZAll outstanding motions inconsistent herewith are denied In the eventno exceptions are filed as provided by Sec 102.46 of the Rules and Regula-tions of the National Labor Relations Board, the findings,conclusions, rec-ommendations, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and consti-tute its findings, conclusions, and Order and all objections thereto shall bedeemed waived for all purposes 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the International Brotherhood has been notified.(c)Post at their business offices and union halls inPueblo and Colorado Springs, Colorado, copies of the at-tached notice marked "Appendix." 13 Copies of the noticeon forms provided by the Regional Director for Region 27,after being duly signed by Respondents, shall be posted byRespondents immediately upon receipt thereof and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondents to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Sign and mail sufficient copies of the said notice tothe Regional Director for Region 27 for posting by South-ern ColoradoPrestressCompany and Pace ConstructionCompany, those companies so desiring, at all locationswhere notices to employees are customarily posted.(e)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.To the extent that the allegations of the complaint havenot been sustained, they are dismissed.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."either case, an object thereof is to force or require thenamed employer, or any other person, to cease doingbusiness with Pace Construction Company.WE WILL NOT in any manner prohibited by Section8(b)(4)(i)(B) of the National Labor Relations Act in-duce or encourage any individual employed by South-ern Colorado Prestress Company, or by any other per-son engaged in commerce or in an industry affectingcommerce, to engage in a strike or refusal, in thecourse of his employment, to use, manufacture, pro-cess, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to refuseto perform any other services, where an object thereofis to force or require the named employer, or anyother person, to cease doing business with Pace Con-struction Company.WE WILL rescind the fines leviedagainstLawrenceStanko and Paul Turner, and expunge from our rec-ords all reference thereto; and we will advise-the Inter-national Brotherhood of Carpenters and Joiners ofAmerica of such action.WE WILL reimburse Lawrence Stanko and PaulTurner for any sums paid by them pursuant to saidfines, and will notify them, in writing, that the finesagainst them have been rescinded, and that all entries,including any communications to the InternationalUnion, have been expunged from the records 'of theUnion.APPENDIXNOTICE TO EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of: Carpenters District Council of South-ern Colorado and its Local Union No. 362To all employees of: Southern Colorado Prestress Compa-ny Pace Construction CompanyFollowing a hearing during which all parties were given anopportunity to present evidence and argument, it has beendetermined that Carpenters District Council of SouthernColorado and its Local Union No. 362 violated the law bycommitting certain unfair labor practices. To remedy suchconduct we are required to post this notice. CarpentersDistrict Council of Southern Colorado and its Local UnionNo. 362 intend to comply with this requirement and toabide by the following:WE WILL NOT fine employees or supervisors of South-ern Colorado Prestress Companybecausethey persistin their desires to render services for the Southern Col-oradoPrestressCompany, an employer with whom wehave no labor disputes.WE WILL NOT in any manner prohibited by Section8(b)(4)(ii)(B) of theNational Labor Relations Actthreaten, coerce, or restrain Southern Colorado Pres-tress Company, or any other person engaged in com-merce or in an industry affecting commerce, where, inCARPENTERS DISTRICT COUNCIL OF SOUTHERNCOLORADO AND ITS LOCAL UNION No. 362SUPPLEMENTAL DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge:I issued adecision herein on June 28, 1974, concluding,inter alia,that Respondents had not violated Section 8(b)(1)(B) of theAct by fining Lawrence Stanko, a supervisor for SouthernColorado Prestress Company (herein calledPrestress), forworking behind Respondents' picket line. That conclusionwas grounded onFlorida Power and Light Co. v. Interna-tional Brotherhoodof ElectricalWorkers, Local 641, 417U.S. 790 (1974).The General Counsel excepted to that conclusion, afterwhich the Board, on January 27, 1975, issued its OrderReopening Record and Remanding Proceeding to Region-al Director for Further Hearing. After stating, among otherthings, that "the Board is of the opinion that the evidencebefore it is insufficient to permit a determination of wheth-er or not Respondent violated Section 8(b)(1)(B) by its ac-tions," the Order continued:IT IS HEREBYORDERED that the record in this proceed-ing be, and it hereby is, reopened and that a furtherhearing be held before Administrative Law JudgeRichard J. Boyce, for the purpose of taking evidenceconcerning the type of work performed by Stanko be-hind Respondent's picket line. If evidence is receivedtending to show that Stanko performed both supervi- CARPENTER'S DISTRICT COUNCIL OF SOUTHERN COLORADO621sory and rank-and-filework, evidence of the substan-tiality of each type of work performed during the peri-od of Respondent's picketing shall be taken.IT IS FURTHER ORDERED that this proceeding be, and ithereby is,remanded to the Regional Director for Re-gion 27 for the purpose of arranging such further hear-ing, and that the Regional Director be, and he herebyis,authorized to issue notice thereof.IT IS FURTHER ORDERED that upon 'conclusion of suchfurther hearing,the Administrative Law Judge shallprepare and serve upon the parties a SupplementalDecision containing findings of fact upon the evidencereceived,conclusions of law, and recommendations,and that following service of the Supplemental Deci-sion upon the parties, the provisions of Section 102.46of the Board Rules and Regulations,Series 8, asamended,shall be applicable.On February 26, 1974,pursuant to the Board's order, theRegional Director issued his order rescheduling hearing;and a hearing ensued in Denver,Colorado, on March 26.The parties were permitted at the hearing to introducerelevant evidence,examine and cross-examine witnesses,and argue orally. Briefs were filed for the General Counseland Respondents.THE ALLEGED8(b)(1)(B)VIOLATIONA. FactsRecapitulation:As more fully appears in the earlier deci-sion, Prestress was a subcontractor in the construction ofan office building in Pueblo, Colorado. The general con-tractorwas Pace Construction Company. Prestress hadcontracted to install precast concrete panels comprising theouter shell of the building, fulfilling its contract on May 1and 2, 1973. The Prestress crew was at the site from 6:30a.m. to 5:30 p.m. on May 1 and from 6 a.m.to 9:30 p.m. onMay 2. Respondents, in aid of a dispute with Pace Con-struction,picketed the site from 8 a.m. to 4:30 p.m. on May1and from 6:45 a.m. to 4:30 p.m. on May 2. The Prestresscrew ignored the picketing.Stanko, Prestress'erection fore-man on that crew,was both a statutory supervisor t and amember of Respondent Local.On June 13, 1973, a charge was filed with RespondentCouncil, alleging that Stanko had violated Respondents'constitution by working behind the picket line. A trial fol-lowed and, by letter dated November 27, 1973, RespondentCouncil informed Stanko that he had been found"guilty ascharged" and fined $50.Facts newly developed:The Prestress crew on the job inquestion consisted of Stanko and four others:Paul Turner,carpenter-welder;ClarenceMilberger,laborer;OrvilleNance, crane operator;and Jack Pate, crane oiler. Stankowas in charge and present at the site at all times on May 1and 2 when the crew was there.Upon arriving at the site on May 1, Stanko studied the1Respondents argue in their present brief that Stanko was not a supervi-sor.This argument is rejected both because the issue was fully litigatedduring the original hearing and because it is outside the scope of the remandorderblueprints for about 45 minutes,afterwhich he, Turner,and Milberger collaborated for 2 or so hours in the perfor-mance of layout work-i.e.,verifying measurements, thatcorners were square, etc.Also during this time,Stanko de-termined the placement of the crane and how much lengthits boom should have. The blueprint reading and Stanko'spart in the layout work called upon basic carpentry skills,so were more a function of training and experience than ofhis status as erection foreman.The layout work completed,erection proper began.Stanko, during this phase of the job,directed the crew con-cerning the sequence of panel installation,after which heparticipated with the others on a team basis,installing eachpanel in order.The routine was such that,once Stanko hadindicated which panel to install next,each crewmemberknew how to proceed without further direction from him.At these times,according to Stanko,he and Turner did"basically"the same things.Stanko's other duties included establishing starting andfinishing times on May 1 and 2, setting lunchtimes andcoffeebreaks,keeping a record of crew hours for payrollpurposes,and seeing that panels, parts,and tools were de-livered to the site in timely fashion.The recording of crewtimes was done by Stanko in a notebook,at the site, coinci-dent with crew quitting time. He turned in the figures, laterthe same evening, to a secretary at Prestress'Pueblo office.His arranging for the delivery of panels, parts, and toolswas done after crew quitting time, at Prestress'Pueblo of-fice.Stanko estimated that about 20 percent, or 4 to 5 hours,of his time on the job in question was devoted to superviso-ry functions.He included in this estimate the 2 to 3 hoursof preliminary blueprint reading and layout work early onMay 1, which was well along when picketing began andwas of questionable supervisorial character anyway; andalso the time spent after crew quitting time, all of whichwas after the picket'sday had ended and most of whichwas away from the site.At no time on May I or 2 didStanko hire or fire anyone.At no time, period,has he actedon behalf of Prestress in disciplining an employee,in griev-ance handling or in collective bargaining with any union.Stanko testified that picketing matters was not within hisrealm of concern as erection foreman.B. DiscussionThe Supreme Court stated inFlorida Power and LightCo., supra,417 U.S.at 804-805:[A] union's discipline of one of its members who is asupervisory employee can constitute a violation ofSection 8(b)(1)(B)only when that discipline may ad-versely affectthe supervisor's conduct in performing theduties of,and acting in his capacity as, grievance adjusteror collective bargainer on behalf of the employer.[Em-phasis supplied.]As noted inBakery andConfectioneryWorkers Internation-alUnion of America, Local Unions 24 and 119(Food Em-ployersCouncil,Inc.),216 NLRB No. 150 (1975), theBoard, in decisions construingFlorida Power and Light Co.,has "looked to the reasonably foreseeable effect of the 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion's discipline on the supervisor-member's performanceof his Section 8(b)(1)(B) duties"; and, in so doing, has ana-lyzed "the nature and amounts of_ the work performed bythe supervisor-members during the period for which thediscipline was imposed."The supervisor-members inFood Employers Councilhadspent 40,to 50 percent of their time behind the picket linedoing rank-and-file work. The Board, deeming that to be"much more than a minimal amount of rank-and-filework," concluded that their being disciplined for ignoringthe picket Jine did not carry the requisit "foreseeable ef-fect" on their exercise of duties contemplated by Section8(b)(1)(B) and dismissed the complaint. The same resultobtained inLocal Union No. 1959, United Brotherhood ofCarpenters and Joiners of America (Aurora Modular Indus-tries),217 NLRB No. 82 (1975), andUnited Brotherhood ofCarpenters and Joiners of America, Local Union No. 14,AFL-CIO (Mac M. Kaplan Properties),217 NLRB No. 13(1975), in both of which about 50 percent of the supervisor-members' time behind the picket line had been given torank-and-file tasks.On the other hand, inChicago Typographical Union No.16 (Hammond Publishers, Inc.),216 NLRB No. 149 (1975),andNew York Typographical Union No. 6 International Ty-pographical Union, AFL-CIO (Daily Racing Form, a subsid-iary of Triangle Publications, Inc.),216 NLRB No. 147, in-volving the discipling of supervisor-members who haddone little if any rank-and-file work behind the picket line,violations of Section 8(b)(I)(B) were found. In the Board'sview, stated inHammond Publishers, Inc.:[I]t is . . . reasonably likely that an adverse effect maycarry over to the supervisor's performance of his8(b)(1)(B) duties when he is disciplined after havingperformed substantially only supervisory functions.The present case, if anything, is stronger for dismissal ofthe 8(b)(1)(B) allegation thanFood Employers Council, Au-roraModular Industries,orMax M. Kaplan Properties, su-pra.Whereas the supervisor-members in those cases haddevoted roughly 50 percent of their time behind the picketline to rank-and-file chores, the figure in Stanko's situa-tion, by his own dubiously conservative estimate, was 80percent. It follows, there being neither evidence nor con-tention that he was disciplined in specific retribution forthe manner in which he performed Section 8(b)(1)(B) func-tions, that Respondents' action against him was not rea-sonably likely to impair his exercise of those functions.2Respondent therefore did not violate Section 8(b)(1)(B).CONCLUSIONS OF LAWRespondents did not violate Section 8(b)(1)(B) of theAct by fining Lawrence Stanko for working behind a pick-et line on May 1 and 2, 1973.Upon the foregoing findings of fact,conclusion of law,and the entire record,and pursuant to the Board's afore-mentioned order of January27, 1975,Ihereby issue thefollowing recommended:ORDERSThat portion of the complaint alleging violation of Sec-tion 8(b)(1)(B) of the Act is dismissed.2 The test being foreseeably adverse affect on the supervisor-member inhis performance of 8(b)(I)(B) duties, it is irrelevant that Stanko was engagedin his usual rank-and-file functions, as opposed to struck work, and that thepicketing was in aid of a dispute with an employer other than Prestress3All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes